DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on October 28, 2021. The application contains claims 1-25: 
Claims 2, 7, 8, 10-12, 15-18, and 21-24 were previously cancelled
Claim 6 is cancelled
Claim 25 is newly added
Claims 1, 3-5, 19, and 20 are amended
Claims 1, 3-5, 9, 13, 14, 19, 20, and 25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on October 28, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejection to claim 6 is withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 102 & 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 


Claim Interpretation
In light of the specification, the following limitations as recited in claims 1, 19, and 20 are interpreted in the following manners, respectively:
In “in response to a not-based determination that the indication to modify the planning data in the writeback portion of the spreadsheet is not based at least in part on a change to the underlying data", “a not-based determination” is interpreted to mean a spreadsheet update incurred by a direct user modification to the spreadsheet
In “in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data ", “an is-based determination” is interpreted to mean a spreadsheet update incurred by a database update to the data linked to the spreadsheet

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9, 13, 14, 19, 20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 19, and 20 each recite a limitation that is either the same or similar to the following limitation: 
“in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data: 
determine whether to update the spreadsheet; 
in response to an update determination to update the spreadsheet: 
store, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication; 
determine the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication; and 
cause the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication;
…
in response to a not-update determination to not update the spreadsheet: 
create a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data; 
store the new spreadsheet in the spreadsheet storage; and 
create one or more new planning objects in the database, wherein the one  or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning.”
However, the underlined portions have no support in the originally-filed specification. Applicant cited paragraphs [0030], [0037]-[0040] and FIGS. 7, 14, and 15 as support, but nowhere in the cited places does the specification discuss either refreshing a spreadsheet with updated database data incurs additional database data updates or creating a new spreadsheet based on database data incurs additional database data updates. Therefore, claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a).
Dependent claims 3-5, 9, 13, 14, and 25 are also rejected for inheriting the deficiency from their corresponding independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 9, 13, 14, 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19, and 20 each recite a limitation that is either the same or similar to the following limitation: 
“in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data: 
determine whether to update the spreadsheet; 
in response to an update determination to update the spreadsheet: 
store, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication; 
determine the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication; and 
cause the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication;
…
in response to a not-update determination to not update the spreadsheet: 
create a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data; 
store the new spreadsheet in the spreadsheet storage; and 
create one or more new planning objects in the database, wherein the one  or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning.”

The underlined portions cannot be understood in the claimed context. It is unclear how refreshing a spreadsheet with updated database data incurs additional database data updates and how 
Dependent claims 3-5, 9, 13, 14, and 25 are also rejected for inheriting the deficiency from their corresponding independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 14, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al. (US 20090172553 A1), in view of McCormack et al. (US 7225189).

With regard to claim 1,
Sikka teaches
a system for database updating (Fig. 3; [0024]: update 330 Database with data in spreadsheet 201 of Fig. 2A via a spreadsheet software service 210), comprising: 
a database comprising a plurality of planning objects linked to planning data in a writeback portion of a spreadsheet for planning, wherein the planning data comprises transformed data obtained from transforming underlying data from a previous time period (Fig. 3; [0024]: 330 database corresponds to “a database”, database objects such as tables, rows, columns, etc. that are used to store spreadsheet data correspond to “a plurality of planning objects”. Fig. 9; [0036]: the viewable portion of spreadsheet 900 corresponds to “a writeback portion” and the data contained therein corresponds to “planning data”; aggregated data in rows 908, 909, and 910 corresponds to “transformed data” that is derived from data in rows 920, which is “underlying data from a previous time period” in reference to when the derived data is calculated); 
a spreadsheet storage of the spreadsheet, wherein the spreadsheet storage is separate from the database (Fig. 2A; [0019]: database 213 in Fig. 2A corresponds to “a spreadsheet storage”, which stores data in spreadsheet 201 and is separate from database 330 in Fig. 3); 
an interface (the user interface that comes with the spreadsheet in Fig. 9 corresponds to such “an interface”) configured to: 
receive an indication to modify the planning data in the writeback portion of the spreadsheet (Fig. 4B; [0026]: owner updating the spreadsheet data indicates the spreadsheet receives “an indication to modify”); and
a processor (Fig. 10, 1001 Processor) configured to:
determine whether the indication to modify the planning data in the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Fig. 4B; [0026]: receiving updates to the spreadsheet data from the owner indicates the modification to the spreadsheet data is not triggered by a change to the underlying data in the database); 
in response to a not-based determination that the indication to modify the planning data in the writeback portion of the spreadsheet is not based at least in part on a change to the underlying data (Fig. 4B; [0026]: see discussion above): 
store, in the spreadsheet storage, a modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]; Fig. 2A; [0019]; [0020]: store owner updates to the spreadsheet data in database 213, i.e., “spreadsheet storage”); 
determine one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Fig. 3; [0024]: storing calculated results from a spreadsheet in a database inherently teaches “determine one or more objects to change in the database” because the database has to first determine what objects to store the data to before actually storing it); and 
cause a change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]: store spreadsheet data in the native objects or tables of the database);
Sikka does not explicitly teach
in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data: 
determine whether to update the spreadsheet; 

store, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication; 
determine the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication; and 
cause the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication; and 
in response to a not-update determination to not update the spreadsheet: 
create a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data; 
store the new spreadsheet in the spreadsheet storage; and 
create one or more new planning objects in the database, wherein the one Application Serial No. 15/601,794 Attorney Docket No. WORKP1093or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning.  
McCormack teaches 
in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Col. 16, lines 19-23; Col. 26, lines 8-10 and 17-42: refresh spreadsheet data with updated data in the database): 
determine whether to update the spreadsheet (Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13: update an existing spreadsheet or create a new spreadsheet); 
in response to an update determination to update the spreadsheet (Fig. 7: choose Existing worksheet radio button updates an existing spreadsheet): 
store, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Col. 24, lines 47-67; Col. 25, lines 1-13: import database data to an existing spreadsheet that is stored in mass storage device 14 of Fig. 1, i.e., “the spreadsheet storage”); 
determine the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Col. 6, lines 46-67; Col. 7, lines 1-16: determine database objects to update based on mappings between database and spreadsheet); and 
cause the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Col. 26, lines 42-60: write back spreadsheet changes to database); and 
in response to a not-update determination to not update the spreadsheet (Fig. 7: choosing New worksheet or New workbook radio button avoids updating any existing spreadsheet and creates a new spreadsheet instead): 
create a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data (Col. 24, lines 47-67; Col. 25, lines 1-13: create a new spreadsheet and import data from data source to the new spreadsheet); 
store the new spreadsheet in the spreadsheet storage (Col. 4, lines 33-48: store spreadsheet in mass storage device 14, i.e., “spreadsheet storage” as discussed above); and 
create one or more new planning objects in the database, wherein the one Application Serial No. 15/601,794 Attorney Docket No. WORKP1093or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning (Fig. 8, block 865; Col. 26, lines 5-16: push new data to database).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sikka to incorporate the teachings of McCormack to refresh a spreadsheet with up-to-date database data when the underlying data has been changed and provide users with the options of either updating an existing spreadsheet or creating a new spreadsheet instead. Doing so would provide for a bi-directional communication between a spreadsheet and a database. This functionality is useful where a second user may have modified or otherwise updated data contained in a data source linked to the first user's spreadsheet application worksheet where the other user's changes are not presently reflected in the data contained in the first user's spreadsheet application worksheet. The first user may work in an offline environment where her data changes are cached by the data McCormack (Col. 26, lines 17-41). 

With regard to claim 5,
As discussed regarding claim 1, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 1, wherein the change comprises adding one or more planning objects to the database ([0024]). 
McCormack further teaches 
the system of claim 1, wherein the modification comprises adding a new row, and wherein the new row comprises a data based on database data (data imported from the data source to the spreadsheet will take the form of new rows in the spreadsheet with data based on database data, 855, Fig. 8; Col. 26, lines 8-13). 

With regard to claim 9,
As discussed regarding claim 1, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 1, wherein the processor is additionally configured to determine projected data to store in one or more planning objects of the plurality of planning objects, the projected data comprising numerical data, being determined based on rules, being determined by distributing values into journal lines associated with groups of the journal lines, or any combination thereof (Fig. 9; [0036]: aggregates calculated by spreadsheet functions, e.g., =SUM(B4:B14), =B16*2.5, are numerical data thus correspond to “projected data”. All other limitations have been addressed in claim 1).

With regard to claim 13,
As discussed regarding claim 9, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 9, wherein the processor is further configured to cause storage of the projected data in the database ([0024]: store calculated results from a spreadsheet in a database).

With regard to claim 14,
As discussed regarding claim 9, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 9, wherein the projected data is based at least in part on database data (Fig. 9; [0036]: aggregates calculated by spreadsheet function =B16*2.5 is based on database data in B16).

With regard to claim 19,
Sikka teaches
a method for database updating (Fig. 3; [0024]: update 330 Database with data in spreadsheet 201 illustrated in Fig. 2A via a spreadsheet software service 210), comprising: 
receiving, using an interface (the user interface that comes with the spreadsheet in Fig. 9 corresponds to such “an interface”), an indication to modify planning data in a writeback portion of a spreadsheet for planning (Fig. 4B; [0026]: owner updating the spreadsheet data indicates the spreadsheet receives “an indication to modify”), wherein a database comprises a plurality of planning objects linked to the planning data in the writeback portion of the spreadsheet for planning, wherein the planning data comprises transformed data obtained from transforming underlying data from a previous time period (Fig. 3; [0024]: 330 database corresponds to “a database”, database objects such as tables, rows, columns, etc. that are used to store spreadsheet data correspond to “a plurality of planning objects”. Fig. 9; [0036]: the viewable portion of spreadsheet 900 corresponds to “a writeback portion” and the data contained therein corresponds to “planning data”; aggregated data in rows 908, 909, and 910 corresponds to “transformed data” that is derived from data in rows 920, which is “underlying data from a previous time period” in reference to when the derived data is calculated), and wherein a spreadsheet storage of the spreadsheet is separate from the database (Fig. 2A; [0019]: database 213 in Fig. 2A corresponds to “a spreadsheet storage”, which stores data in spreadsheet 201 and is separate from database 330 in Fig. 3); 
determining whether the indication to modify the planning data in the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Fig. 4B; [0026]: receiving updates to the spreadsheet data from the owner indicates the modification to the spreadsheet data is not triggered by a change to the underlying data in the database); 
in response to a not-based determination that the indication to modify the planning data in the writeback portion of the spreadsheet is not based at least in part on a change to the underlying data (Fig. 4B; [0026]: see discussion above): 
storing, in the spreadsheet storage, a modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]; Fig. 2A; [0019]; [0020]: store owner updates to the spreadsheet data in database 213, i.e., “spreadsheet storage”); 
determining one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Fig. 3; [0024]: storing calculated results from a spreadsheet in a database inherently teaches “determine one or more objects to change in the database” because the database has to first determine what objects to store the data to before actually storing it); and 
causing a change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]: store spreadsheet data in the native objects or tables of the database);
Sikka does not explicitly teach
in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data: 
determining whether to update the spreadsheet; 
in response to an update determination to update the spreadsheet: 
storing, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication; 
determining the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication; and 

in response to a not-update determination to not update the spreadsheet: 
creating a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data; 
storing the new spreadsheet in the spreadsheet storage; and 
creating one or more new planning objects in the database, wherein the one Application Serial No. 15/601,794 Attorney Docket No. WORKP1093or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning.  
McCormack teaches 
in response to an is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Col. 16, lines 19-23; Col. 26, lines 8-10 and 17-42: refresh spreadsheet data with updated data in the database): 
determining whether to update the spreadsheet (Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13: update an existing spreadsheet or create a new spreadsheet); 
in response to an update determination to update the spreadsheet (Fig. 7: choose Existing worksheet radio button updates an existing spreadsheet): 
storing, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Col. 24, lines 47-67; Col. 25, lines 1-13: import database data to an existing spreadsheet that is stored in mass storage device 14 of Fig. 1, i.e., “the spreadsheet storage”); 
determining the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Col. 6, lines 46-67; Col. 7, lines 1-16: determine database objects to update based on mappings between database and spreadsheet); and 
causing the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Col. 26, lines 42-60: write back spreadsheet changes to database); and 
in response to a not-update determination to not update the spreadsheet (Fig. 7: choosing New worksheet or New workbook radio button avoids updating any existing spreadsheet and creates a new spreadsheet instead): 
creating a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data (Col. 24, lines 47-67; Col. 25, lines 1-13: create a new spreadsheet and import data from data source to the new spreadsheet); 
storing the new spreadsheet in the spreadsheet storage (Col. 4, lines 33-48: store spreadsheet in mass storage device 14, i.e., “spreadsheet storage” as discussed above); and 
creating one or more new planning objects in the database, wherein the one or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning (Fig. 8, block 865; Col. 26, lines 5-16: push new data to database).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sikka to incorporate the teachings of McCormack to refresh a spreadsheet with up-to-date database data when the underlying data has been changed and provide users with the options of either updating an existing spreadsheet or creating a new spreadsheet instead. Doing so would provide for a bi-directional communication between a spreadsheet and a database. This functionality is useful where a second user may have modified or otherwise updated data contained in a data source linked to the first user's spreadsheet application worksheet where the other user's changes are not presently reflected in the data contained in the first user's spreadsheet application worksheet. The first user may work in an offline environment where her data changes are cached by the data provider application during the offline session. Subsequently, the user may synchronize her spreadsheet application with the data source to export changes made during the user's offline session to a target data source or to import any data changes made to the target data source by other users while the first user was working in an offline session as taught by McCormack (Col. 26, lines 17-41). 

With regard to claim 20,
Sikka teaches
a non-transitory computer program product for database updating (Fig. 3; [0024]: update 330 Database with data in spreadsheet 201 illustrated in Fig. 2A via a spreadsheet software service 210), the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving an indication to modify planning data in a writeback portion of a spreadsheet for planning (Fig. 4B; [0026]: owner updating the spreadsheet data indicates the spreadsheet receives “an indication to modify”), wherein a database comprises a plurality of planning objects linked to the planning data in the writeback portion of the spreadsheet for planning, wherein the planning data comprises transformed data obtained from transforming underlying data from a previous time period (Fig. 3; [0024]: 330 database corresponds to “a database”, database objects such as tables, rows, columns, etc. that are used to store spreadsheet data correspond to “a plurality of planning objects”. Fig. 9; [0036]: the viewable portion of spreadsheet 900 corresponds to “a writeback portion” and the data contained therein corresponds to “planning data”; aggregated data in rows 908, 909, and 910 corresponds to “transformed data” that is derived from data in rows 920, which is “underlying data from a previous time period” in reference to when the derived data is calculated), and wherein a spreadsheet storage of the spreadsheet is separate from the database (Fig. 2A; [0019]: database 213 in Fig. 2A corresponds to “a spreadsheet storage”, which stores data in spreadsheet 201 and is separate from database 330 in Fig. 3); 
determining whether the indication to modify the planning data in the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Fig. 4B; [0026]: receiving updates to the spreadsheet data from the owner indicates the modification to the spreadsheet data is not triggered by a change to the underlying data in the database); 
in response to a not-based determination that the indication to modify the planning data in the writeback portion of the spreadsheet is not based at least in part on a change to the underlying data (Fig. 4B; [0026]: see discussion above): 
storing, in the spreadsheet storage, a modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]; Fig. 2A; [0019]; [0020]: store owner updates to the spreadsheet data in database 213, i.e., “spreadsheet storage”); 
determining one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Fig. 3; [0024]: storing calculated results from a spreadsheet in a database inherently teaches “determine one or more objects to change in the database” because the database has to first determine what objects to store the data to before actually storing it); and 
causing a change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Fig. 4B; [0026]; Fig. 3; [0024]: store spreadsheet data in the native objects or tables of the database);
Sikka does not explicitly teach
in response to a is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data: 
determining whether to update the spreadsheet; 

storing, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication; 
determining the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication; and 
causing the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication; and 
in response to a not-update determination to not update the spreadsheet: 
creating a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data; 
storing the new spreadsheet in the spreadsheet storage; and 
creating one or more new planning objects in the database, wherein the one Application Serial No. 15/601,794Attorney Docket No. WORKP1093or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning.  
McCormack teaches 
in response to a is-based determination that the indication to modify the writeback portion of the spreadsheet is based at least in part on a change to the underlying data (Col. 16, lines 19-23; Col. 26, lines 8-10 and 17-42: refresh spreadsheet data with updated data in the database): 
determining whether to update the spreadsheet (Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13: update an existing spreadsheet or create a new spreadsheet); 
in response to an update determination to update the spreadsheet (Fig. 7: choose Existing worksheet radio button updates an existing spreadsheet): 
storing, in the spreadsheet storage, the modification to the planning data in the writeback portion in the spreadsheet based at least in part on the indication (Col. 24, lines 47-67; Col. 25, lines 1-13: import database data to an existing spreadsheet that is stored in mass storage device 14 of Fig. 1, i.e., “the spreadsheet storage”); 
determining the one or more planning objects of the plurality of planning objects to change in the database based at least in part on the indication (Col. 6, lines 46-67; Col. 7, lines 1-16: determine database objects to update based on mappings between database and spreadsheet); and 
causing the change to the one or more planning objects of the plurality of planning objects in the database based at least in part on the indication (Col. 26, lines 42-60: write back spreadsheet changes to database); and 
in response to a not-update determination to not update the spreadsheet (Fig. 7: choosing New worksheet or New workbook radio button avoids updating any existing spreadsheet and creates a new spreadsheet instead): 
creating a new spreadsheet for planning, wherein a new writeback portion of the new spreadsheet includes updated planning data comprising the modification to the planning data (Col. 24, lines 47-67; Col. 25, lines 1-13: create a new spreadsheet and import data from data source to the new spreadsheet); 
storing the new spreadsheet in the spreadsheet storage (Col. 4, lines 33-48: store spreadsheet in mass storage device 14, i.e., “spreadsheet storage” as discussed above); and 
creating one or more new planning objects in the database, wherein the one or more new planning objects are linked to the updated planning data in the new writeback portion of the new spreadsheet for planning (Fig. 8, block 865; Col. 26, lines 5-16: push new data to database).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sikka to incorporate the teachings of McCormack to refresh a spreadsheet with up-to-date database data when the underlying data has been changed and provide users with the options of either updating an existing spreadsheet or creating a new spreadsheet instead. Doing so would provide for a bi-directional communication between a spreadsheet and a database. This functionality is useful where a second user may have modified or otherwise updated data contained in a data source linked to the first user's spreadsheet application worksheet where the other user's changes are not presently reflected in the data contained in the first user's spreadsheet application worksheet. The first user may work in an offline environment where her data changes are cached by the data McCormack (Col. 26, lines 17-41). 

With regard to claim 25,
As discussed regarding claim 1, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 1, wherein the planning data includes an expression, and wherein the expression includes references to at least two cells of the spreadsheet and at least one math operation (Fig. 9; [0036]: the function included in cells 921-924, e.g., =SUM(B4:B14), corresponds to “an expression” that includes “references to at least two cells”, B4-B14, and “at least one math operation”, SUM), wherein cause the change to the one or more planning objects of the plurality of planning objects comprises to: in the event that planning data associated with at least one referenced cell of the at least two referenced cells of the expression has changed, cause an update to one or more planning objects associated with the expression, wherein the update corresponds with results of the expression (Fig. 9; [0036]: this is inherently taught by the spreadsheet expression. Take =SUM(B4:B14) as an example, when the data in any of B4-B14 changes, the SUM will change. When the SUM is propagated to the database as discussed above, the corresponding planning objects in the database will be updated).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al. (US 20090172553 A1), in view of McCormack et al. (US 7225189), and in further view of “Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community”.

With regard to claim 3,
As discussed regarding claim 1, Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 1, wherein the change comprises adding one or more planning objects to the database ([0024]). 
Sikka and McCormack do not explicitly teach
the system of claim 1, wherein the modification comprises adding a new row, and wherein the new row comprises a copy of an existing row.
“Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community” teaches
the system of claim 1, wherein the modification comprises adding a new row, and wherein the new row comprises a copy of an existing row (adding a new row based on a copy of an existing row is a functionality provided by Microsoft Excel 2010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sikka and McCormack to incorporate the teachings of “Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community” to create new spreadsheet rows based on a copy of an existing row. Doing so would provide end users with an additional spreadsheet editing method. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al. (US 20090172553 A1), in view of McCormack et al. (US 7225189), and in further view of “Excel 2010 All-in-One For Dummies”.

With regard to claim 4,
Sikka and McCormack teach all the limitations therein.
Sikka further teaches
the system of claim 1, wherein the change comprises adding one or more planning objects to the database ([0024]). 
Sikka and McCormack do not explicitly teach
the system of claim 1, wherein the modification comprises adding a new row, and wherein the new row comprises an empty row.
“Excel 2010 All-in-One For Dummies” teaches 
the system of claim 1, wherein the modification comprises adding a new row, and wherein the new row comprises an empty row (adding a new empty row is a functionality provided by Microsoft Excel 2010, page 235, paragraph under title “Adding new columns and rows”; page 236, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sikka and McCormack to incorporate the teachings of “Excel 2010 All-in-One For Dummies” to add an empty row as a new spreadsheet row. Doing so would provide end users with an additional spreadsheet editing method. 

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168        

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168